The opinion of the Court was delivered by
Black, C. J.
James and John Lynch were cousins, the former having a family and the latter being a bachelor. James, the defendant below, bargained for the property in dispute and paid the purchase-money in 1823, but the conveyance was made to John for no reason which distinctly appears, except from the declaration of John (who wrote the deed himself) that it made no difference, for he was in bad health, and at his death it would be James’s anyhow. James took possession immediately. John lived with him for three months and then removed to a neighbor’s, where in three months more he died. James has continued in possession ever since. In 1849 this suit was brought by a sister of John’s, and she dying her heirs were substituted.
Parol trusts, in opposition to written titles, are not to be favored. Still it is true that resulting trusts may be established by parol. When clearly proved equity will decree the execution of them, and in this state we must enforce them by ejectment. What evidence is sufficient to establish such a trust ? It is well settled that nothing more is necessary than to prove that the land was paid for with the cestui que trust’s money. This naked fact is enough to make out a primd facie case, liable however to be overthrown by proof that the payment was a gift of the money to the grantee of the legal title. It was erroneous therefore to charge, as the Court below did, that the trust in this case could be shown only by an *269express agreement to that effect between the partios. One who takes a deed in his own name for land paid for by another is a trustee by force and operation of law: not because he agrees to hold for the other party, but because he cannot hold for Iris own use without violating conscience, good faith, and honesty. The trust results from, and the obligation to execute it is implied by, not bis will, but the nature of the transaction.
The proposition that a resulting trust does not arise from the payment of purchase-money unless the deed was taken in the name of another maid fide, or with an express acknowledgment of the trust by the grantee, is not supported by authority. Chancellor Kent (4 Comm. 300) lays down the broad rule that when an estate is purchased by A. and the consideration paid by B., there is a resulting trust in favor of B., provided the payment of the money at the time of the purchase be clearly proved. Chief Justice Tilghman (3 Binn. 302) says that parol evidence of the fact of land being purchased with the money of another creates the trust by operation of law. Mr. Justice Rogers (4 W. & Ser. 150) expresses the same thought, but in other words. Mr. Justice Duncan (2 Ser. & R. 521) discusses the subject with the attention of his mind called to the distinction between a fraudulent purchase with money which did not belong to the grantee and a case like the present, in which the land was bought and the consideration paid by one person, and the conveyance made to another with the consent of both. He declares that a resulting trust, properly so called, is where the purchaser of land pays the purchase-money but takes the conveyance in another person’s name.
There is a very large class of cases within this principle and to which it is constantly applied. I mean those in which the applicant for vacant land pays the fees and purchase-money to the Commonwealth, but takes out the warrant in the name of another to avoid the operation of the laws against engrossing the public lands. In such a case the nominal warrantee is always regarded as holding the title in trust for him who paid the purchase-money, without any proof that it was so agreed. We therefore believe that when it is proved that the consideration was paid by one and the conveyance made to another, and there is no evidence showing the intent of the parties, the presumption is not that it was meant as a gift of the money by the one to the other, but that the grantee consented to take the title in trust.
When a party, alleging himself to be cestui que trust, proves the purchase-money to have been his, he makes a strong case; it is much strengthened by showing that he went into possession immediately, without opposition from the holder of the legal title; and it is rendered nearly irresistible by a continued and undisturbed occupancy, without payment of rent or other acknowledgment of a superior right for a long time. We cannot decide on *270remote transactions without the aid of presumptions. After witnesses are dead and papers lost, it is impossible to know what were the true original merits of the case. Such presumptions are in favor of the legal title when neither party is in possession, but when the cestui que trust occupies the land they are wholly against the trustee. Indeed a defendant, who has been in adverse possession for twenty-one years, is protected in courts of equity as well as law, not by a presumption analogous to the statute of limitations, but by the statute itself. In no case does a lapse of time less than twenty-one years raise a presumption which of itself is equivalent to full proof; but a much shorter period, coupled with other circumstances, may be equally powerful.
In this case the defendant proved that the bargain was made and the purchase-money paid for the land in dispute by himself, with a distinctness not to be expected after so long a time. He showed also that he went into immediate possession, and so continued during the short lifetime of John, and for full twenty-five years after his death before any suit was brought or claim set up against him. I have already expressed the opinion of this Court that the payment of the money and subsequent possession by the defendant was strong evidence of the trust which he avers. It remains to inquire whether there is anything to prevent the statute of limitations from running in his favor.
When James Lynch first took possession, John was living. He remained in his family for a time, and when it became inconvenient to stay there he removed to a neighbor’s. We find no evidence of any claim by John in his lifetime, or any acknowledgment by James that the land was owned by the former. If James was in the exclusive occupancy of the land, living there with his family, cultivating it and applying the profits to his own use, his possession of it was hostile and adverse to all intents and purposes. Under these circumstances we can see no reason why the statute, if it runs at all, should not begin at the beginning of the defendant’s possession. Such being the case, it was not stopped or suspended by the fact that John’s next heir was a feme covert beyond seas or within any other exception to the statute. Neither is this question affected by the actual ignorance of the present plaintiffs, or their mother, concerning the facts.
The only bad feature in the defendant’s case is made by the evidence of Hodgson, and by the letter of May, 1849, written by him in the name of his son, in which he says that the land was paid for by John Lynch, andleft in his care. This not being mentioned in the charge, nor touched by the argument of the plaintiff in error, cannot properly be the subject of any discussion now. Wo have no doubt that if called upon in a second trial the Court and jury will give it a true and just construction.
*271Neither in ejectment nor in trespass can a plaintiff recover mesne profits for more than six years.
One of the children of Mrs. Cox, the original -plaintiff, was omitted at the time her death was suggested, and the heirs substituted. Such an error is amendable, and if the jury is sworn in the name of them all, and the verdict is rendered accordingly, it is an amendment. Not to have had the other name entered on the record before trial was an irregularity to be sure, but not such an error as we can reverse for.
Judgment reversed and ven. fa. de nov. awarded.
Lowrie, J., dissented.